Kane, J.
Defendant was indicted on one count of arson in the third degree based on an incident in which defendant set fire to someone else’s motor vehicle. Pursuant to CPL 240.20, he moved to inspect the vehicle. The People responded that the vehicle had been taken to a salvage yard and destroyed by the owner’s insurance company and was never in their possession. Defendant moved to compel inspection or, in the alternative, for dismissal of the indictment. After County Court denied the motion, the matter proceeded to trial. On the first day of trial, the prosecutor disclosed that, unbeknownst to him, a police investigator had instructed a garage to maintain control of the vehicle for a period of time. When the court again denied defendant’s request for dismissal, defendant pleaded guilty. He now appeals and we affirm.
Defendant argues that County Court erred in refusing to sanction the prosecution for failing to preserve the vehicle for his inspection. By pleading guilty, defendant waived his right to raise that argument (see People v Sora, 176 AD2d 1172, 1175 [1991], lv denied 79 NY2d 864 [1992]; see generally People v Taylor, 65 NY2d 1, 5 [1985]).
Mercure, J.E, Spain, Mugglin and Rose, JJ., concur. Ordered that the judgment is affirmed.